SCHOTT, Judge.
Plaintiff, having been once convicted of driving while intoxicated in March, 1970, was in November, 1973, again charged with driving while intoxicated. He then entered a plea of guilty to driving while intoxicated, the first offense, was sentenced accordingly, and the court recommended that his driver’s license not be revoked.
This appeal is from a dismissal of his petition for an injunction against the defendant from suspending or revoking his driver’s license pursuant to LSA-R.S. 32:414, subd. B.
His contention that he cannot be treated as a second offender under the cited statute because he pleaded guilty and was sentenced as a first offender upon his second conviction has already been passed upon by this Court in Smith v. Department of Public Safety, 254 So.2d 515 (La.App. 4th Cir. 1971).
Affirmed.